11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Joseph Siedl,                                * From the 104th District Court
                                               of Taylor County
                                               Trial Court No. 20078B.

Vs. No. 11-16-00258-CR                        * August 31, 2018

The State of Texas,                          * Memorandum Opinion by Simmons, F.J.
                                               (Panel consists of: Bailey, J.;
                                               Simmons, F.J., sitting by assignment;
                                               and Wright, S.C.J., sitting by
                                               assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.